  
       
   

Schi
Hill ain

  

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: 2/5/2020

schiffhardin.com

Brett F. Clements
February 5, 2020 (202) 778.6457

bclements@schiffhardin.com

VIA ECF

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re:  Delacruz v. The Yankee Candle Company, Inc., Case No. 1:19-cv-10999-AT
Letter Motion for an Extension of Time to Respond to
Complaint and to Adjourn Initial Conference

 

Dear Judge Torres:

We represent Defendant The Yankee Candle Company, Inc. in the above-referenced action. Pursuant to
Rules I(B) and I(C) of Your Honor’s Individual Practices, we respectfully request that the Court extend the
Defendant’s time to respond to the Complaint from February 7, 2020 to March 9, 2020. Plaintiff's counsel
has consented to this request. This is Defendant’s first request for an extension of time to file a response
to the Complaint. In support of this request, we note that we recently have been retained in this matter and
need time to become familiar with the relevant facts and allegations in the Complaint.

Adjourning the date to respond to the Complaint also will affect the Initial Conference currently scheduled
for February 11, 2020. As such, we respectfully request that the Initial Conference be adjourned to April
20, 2020, or to such other date at the Court’s convenience six weeks after a response to the Complaint is
due.

We thank the Court for its consideration of this request.

GRANTED in part, DENIED in part. By February 28, 2020,

Defendant shall answer or otherwise respond to the complaint.

The initial pretrial conference scheduled for February 11, 2020

is ADJOURNED to February 18, 2020, at 11:20 a.m. By

Brett F. Clements February 11, 2020, the parties shall submit their joint letter
and proposed case management plan.

Respectfully submitted,

/s/ Brett F. Clements

SO ORDERED.

Dated: February 5, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
